                  Case 21-00286-JJG-7                        Doc 1         Filed 01/25/21                 FILED
                                                                                                 EOD 01/26/21 14:32:49 Pg 1 of 48
I
                                                                                                 U.S. BANKRUPTCY COURT
         Fill in this information to identify your case :

, United States Bankruptcy Court or the:                                                          I        JAN 2 5 2021
.'yj\;l\\~-<(\ oistrict of                  \~f\~                                               SaJUTHERN DISTRICT OF IND/ANA
I                                                                                                 KEVIN P. DEMPSEY -'ala   . ,.
I        Case number (/f known): - - - - - - - - - - - C~apteryou are filing under:                       2021 JAN £~ ·rnE~S
                                                       Qt Chapter?
                                                       D Chapter 11
                                                       D Chapter 12
                                                       D Chapter 13                                                                        D   Check if this is an
                                                                                                                                               amended filing


    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         04/20

    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
    joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
    the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


•§fl               Identify Yourself

                                             About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
    1.    Your full name
           Write the name that is on your
           government-issued picture
           identification (for example,                                                                     First name
           your driver's license or
           passport).                        Middle'\1ame                                                   Middle name
           Bring your picture
           identification to your meeting
                                                    , e...c
                                               hl \ ~
                                             Last name                                                      Last name
           with the trustee.
                                             Suffix (Sr., Jr., II, Ill )                                    Suffi x (Sr. , Jr., II, Ill)




    2.    All other names you
          have used in the last 8            First name                                                      First name
          years
           Include your married or           Middle name                                                     Middle name
           maiden names .
                                             Last name                                                       Last name


                                             First name                                                      First name

                                             Middle name                                                     Middle name

                                             Last name                                                       Last name




    3.     Only the last 4 digits of
           your Social Security
                                             XXX       - xx-_i_ ~ _I 1_                                     XXX       - X X - _ _ _ _ _ _ __

           number or federal ·               OR                                                              OR
           Individual Taxpayer
                                             9xx - xx                                                        9xx - xx - ________
           Identification number
           (ITIN)

    Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                    page 1
              Case 21-00286-JJG-7                           Doc 1         Filed 01/25/21               EOD 01/26/21 14:32:49                    Pg 2 of 48

 Debtor 1                                                                                                    Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name   Middle Name                  Last Name




                                             About Debtor 1 :                                                    About Debtor 2 (Spouse Only in a Joint Case):


 4.    Any business names
       and Employer                          Q(1 have not used any business names or EINs.                       D      I have not used any business names or EINs.
       Identification Numbers
       (EIN) you have used in
       the last 8 years                      Business name                                                       Business name
       Include trade names and
       doing business as names
                                             Business name                                                       Business name



                                             EIN                                                                 EIN



                                             EIN                                                                 EIN




s. Where you live                                                                                                If Debtor 2 lives at a different address:


                                             a~~~ 5-(o~e,._
                                             Number           Street
                                                                                   /Y1cwor             c.,       Number          Street




                                             City
                                                                                   \N ~ bt~3
                                                                                       State    ZIP Code         City                                     State   ZIP Code

                                             ti em~", c..ks
                                         County                                                                  County


                                         If your mailing address is different from the one                      If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send                  yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                            any notices to this mailing address.



                                         Number              Street                                             Number          Street



                                         P.O. Box                                                                P.O. Box


                                         City                                         State     ZIP Code        City                                      State   ZIP Code




6.    Why you are choosing               Check one:                                                             Check one:
      this district to file for
      bankruptcy                         ~ Over the last 180 days before filing this petition,                  D      Over the last 180 days before filing this petition,
                                                    I have lived in this district longer than in any                   I have lived in this district longer than in any
                                                    other district.                                                    other district.

                                         D         I have another reason. Explain.                              D      I have another reason. Explain .
                                                   (See 28 U.S.C. § 1408.)                                             (See 28 U.S.C. § 1408.)




     Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2
              Case 21-00286-JJG-7                             Doc 1         Filed 01/25/21             EOD 01/26/21 14:32:49                 Pg 3 of 48

Debtor 1                                                                                                   Case number (if known,)_ - - - - - - - - - - - - -
                First Name        Midd le Name              Last Name




             Tell the Court About Your Bankruptcy Case


7.    The chapter of the                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
      Bankruptcy Code you                        for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
      under
                                                 la' Chapter?
                                                 D   Chapter 11

                                                 D   Chapter 12

                                                 D   Chapter 13


s. How you will pay the fee                      D   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                     local court for more details about how you may pay. Typically, if you are paying the fee
                                                     yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                     submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                     with a pre-printed address.

                                                 tt·1need to pay the fee in installments. If you choose this option, sign and attach the
                                                    Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                 D   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                     By law, a judge may, but is not required to, waive your fee , and may do so only if your income is
                                                     less than 150% of the official poverty line that applies to your family size and you are unable to
                                                     pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                     Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.
      - - - -- - --- - - - - - - - - - - -                                         ----- ---- -                      -   - - - -- - - -

9.    Have you filed for                         ~No
      bankruptcy within the
      last 8 years?                              D Yes.     District _ _ _ _ _ _ _ _ _ _ When             _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                          MM / DD / YYYY

                                                            District _ _ _ _ _ _ _ _ _ _ When             _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                          MM / DD / YYYY

                                                            District _ _ _ _ _ _ _ _ _ _ When             _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ __
                                                                                                           MM / DD / YYYY




10.   Are any bankruptcy                         ~No
      cases pending or being
                                                 0   Yes.   Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
      filed by a spouse who is
      not filing this case with                             District _ _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ _ Case number, if known, _ _ _ _ _ __
      you, or by a business                                                                                MM / DD / YYYY
      partner, or by an
      affiliate?
                                                            Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
                                                            District _ _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ _ Case number, if known _ _ _ _ _ __
                                                                                                           MM / DD / YYYY

           - --- --          --   -----            ----------------------------------
11. Do you rent your                             ~ -No.   Go to line 12.
      residence?                                  D Yes . Has your landlord obtained an eviction judgment against you?
                                                             D    No. Go to line 12.
                                                             D    Yes . Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                  part of this bankruptcy petition .




                                                             Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
     Official Form 101
              Case 21-00286-JJG-7                            Doc 1        Filed 01/25/21           EOD 01/26/21 14:32:49                    Pg 4 of 48

Debtor 1                                                                                                  Case number (dknown ), _ _ _ __   _ _ _ _ __       _ __
                 First Name       Middle Name             Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                 &if No. Go to Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                         Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                         Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                          City                                                   State         ZIP Code



                                                         Check the appropriate box to describe your business:

                                                         D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                         D   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                         D   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                         D   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                         D   None of the above


13.   Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor

      Chapter 11 of the                         choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
                                                are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
      Bankruptcy Code, and
                                                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
      are you a small business                  if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      debtor or a debtor as
      defined by 11 U.S. C. §                   D No.    I am not filing under Chapter 11.

      1182(1)?                                  D   No. I am filing under Chapter 11 , but I am NOT a small business debtor according to the definition in
      For a definition of small                         the Bankruptcy Code.
      business debtor, see                      D   Yes. I am filing under Chapter 11 , I am a small business debtor according to the definition in the Bankruptcy
      11 u.s.c. § 101 (510).
                                                         Code, and I do not choose to proceed under Subchapter V of Chapter 11 .
                                                D Yes.    I am filing under Chapter 11 , I am a debtor according to the definition in§ 1182(1) of the
                                                         Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11 .




  Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                     page 4
           Case 21-00286-JJG-7                      Doc 1       Filed 01/25/21          EOD 01/26/21 14:32:49              Pg 5 of 48

Debtor 1                                                                                      Case number (dknown )_ _ _ _ _ _ _ _ _ _ _ _ __
              First Name    Middle Name           Last Name




             Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 14. Do you own or have any               ti°No
     property that poses or is
     alleged to pose a threat             0   Yes. What is the hazard?
     of imminent and
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                           If immediate attention is needed , why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     immediate attention?
     For example, do you own
     perishable goods, or livestock
     that must be fed, or a building
     that needs urgent repairs?
                                                   Where is the property? - - - - - - , - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                          Number         Street




                                                                          City                                     State     ZIP Code




  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                        page 5
           Case 21-00286-JJG-7                        Doc 1         Filed 01/25/21             EOD 01/26/21 14:32:49                           Pg 6 of 48

Debtor 1                                                                                                 Case number (ff known), _ _ __    _ _ _ _ __ __ _ __
              First Name    Middle Name              Last Name




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1 :                                                     About Debtor 2 (Spouse Only in a Joint Case):
1s. Tell the court whether
    you have received a
    briefing about credit                 You must check one:                                                  You must check one:
    counseling.
                                      ..:S- I received a briefing from an approved credit                      0    I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                        counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                      filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                            certificate of completion.
   counseling before you file for
                                              Attach a copy of the certificate and the payment                      Attach a copy of the certificate and the payment
   bankruptcy. You must
                                              plan, if any, that you developed with the agency.                     plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you                                                                                   0
                                          0   I received a briefing from an approved credit                         I received a briefing from an approved credit
   cannot do so, you are not                  counseling agency within the 180 days before I                        counseling agency within the 180 days before I
   eligible to file .                         filed this bankruptcy petition, but I do not have a                   filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                            certificate of completion.
   If you file anyway, the court              Within 14 days after you file this bankruptcy petition ,              Within 14 days after you file this bankruptcy petition ,
   can dismiss your case, you                                                                                       you MUST file a copy of the certificate and payment
                                              you MUST file a copy of the certificate and payment
   will lose whatever filing fee                                                                                    plan, if any.
                                              plan, if any.
   you paid , and you r creditors
   can begin collection activities        0   I certify that I asked for credit counseling                     0    I certify that I asked for credit counseling
   again.                                     services from an approved agency, but was                             services from an approved agency, but was
                                              unable to obtain those services during the 7                          unable to obtain those services during the 7
                                              days after I made my request, and exigent                             days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                         circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                   of the requirement.

                                              To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                              required you to file this case.                                       required you to file th is case .

                                              Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons , you must                If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file .
                                              You must file a certificate from the approved                         You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                              may be dismissed.                                                     may be dismissed .
                                              Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                              days .                                                                days.

                                          0   I am not required to receive a briefing about                     0   I am not required to receive a briefing about
                                              credit counseling because of:                                         credit counseling because of:

                                              0   Incapacity.    I have a mental illness or a mental                0   Incapacity.       I have a mental illness or a mental
                                                                 deficiency that makes me                                                 deficiency that makes me
                                                                 incapable of realizing or making                                         incapable of real izing or making
                                                                 rational decisions about finances.                                       rational decisions about finances.

                                              0   Disability.    My physical disability causes me                   0   Disability.       My physical disability causes me
                                                                 to be unable to participate in a                                         to be unable to participate in a
                                                                 briefing in person, by phone, or                                         briefing in person , by phone, or
                                                                 through the internet, even after I                                       through the internet, even after I
                                                                 reasonably tried to do so.                                               reasonably tried to do so.

                                              0   Active duty. I am currently on active military                    0   Active duty. I am currently on active military
                                                               duty in a military combat zone.                                       duty in a military combat zone.

                                              If you believe you are not required to receive a                      If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                     briefing about credit counsel ing, you must file a
                                              motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                             page 6
             Case 21-00286-JJG-7                         Doc 1           Filed 01/25/21               EOD 01/26/21 14:32:49                       Pg 7 of 48

 Debtor 1                                                                                                     Case number (ff known) _ _ _ __      _   _   _ __    _ _ __
                First Name   Middle Name                Last Name




             Answer These Questions for Reporting Purposes

                                           16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do
                                                as "incurred by an individual primarily for a personal , family, or household purpose."
      you have?
                                                 D No. Go to line 16b.
                                                Jil: Yes. Go to line 17.
                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.

                                                 D    No. Go to line 16c.
                                                 D    Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
      Chapter 7?                           D    No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after ~Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is           administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                   -»'No
      administrative expenses
      are paid that funds will be      D Yes
      available for distribution
      to unsecured creditors?

1a.   How many creditors do                Ill 1-49                                      0   1,000-5,000                               0   25,001-50,000
      you estimate that you                0    50-99                                    0   5,001-10,000                              0   50,001 -100,000
      owe?                                 0    100-199                                  0   10,001-25,000                             D   More than 100,000
                                           0    200-999

19.   How much do you                      B    $0-$50,000                               0   $1 ,000,001-$10 million                   D $500,000,001-$ 1 billion
      estimate your assets to              0    $50,001-$100,000                         0   $10,000,001-$50 million                   D $ 1,000,000,001-$10 billion
      be worth?                            0    $100,001 -$500,000                       D   $50,000,001-$100 million                  D $10,000,000,001-$50 billion
                                           0    $500,001-$1 million                      0   $100 ,000,001-$500 million                D More than $50 billion
20.   How much do you                      0    $0-$50,000                               0   $1 ,000,001 -$10 m illion                 D   $500,000,001-$ 1 billion
      estimate your liabilities            0    $50,001-$100,000                         D   $10,000,001-$50 million                   D   $1 ,000,000,001-$10 billion
      to be?                           iii $ 100,001-$500,000                            0   $50,000,001-$100 million                  0   $10,000,000,001-$50 billion
                                           D    $500,001 -$1 m illion                    0   $100,000,001-$500 million                 D   More than $50 billion

•@fl         Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
Foryou                                     correct.

                                           If I have chosen to file under Chapter 7, I am aware that I may proceed , if eligible, under Chapter 7, 11, 12, or 13
                                           of title 11 , United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.

                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                           I request relief in accordance with the chapter of title 11 , United States Code, specified in this petition.

                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection


                                           18   u~      §§ 152, ,"·

                                           X S[JM<¼I\ LJ1QJJA.
                                                                         o·?:i
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years , or both.
                                                                                    3571

                                                                                                                  X _ _ _ _ _ _ __
                                                Signature of Debtor 1              r                                     Signature of Debtor 2

                                                Executed on     Ol JI ~}
                                                                    MM   / DD   / YYYY
                                                                                                                         Executed on
                                                                                                                                       MM / DD    /YYYY



  Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
           Case 21-00286-JJG-7                     Doc 1          Filed 01/25/21     EOD 01/26/21 14:32:49                    Pg 8 of 48

Debtor 1                                                                                     Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name             Last Name




For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                  technical , and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including the benefit of the automatic stay.

                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged . If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records , or lying . Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful , and complete.
                                         Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed . You must also
                                         be familiar with any state exemption laws that apply.

                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?

                                         D   No
                                         5"Yes
                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?

                                         D   No
                                         ~Yes

                                         Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                         ~No
                                         D Yes. Name of Person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                         By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                         have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                         attorney may cause me to lose my rights or property if I do not properly handle the case.



                                        x sf-will<){l_
                                          Signature of Debtor 1
                                                                        fL/1--0-,                x _ _ _ __
                                                                                                     Signature of Debtor 2


                                         Date            o, a.,
                                                              MM/ DD
                                                                        aoa 1
                                                                       / YYYY
                                                                                                     Date
                                                                                                                      MM /   DD / YYYY

                                         Contact phone        ·2, c1 .. b(J ·70a3                    Contact phone


                                         Cell phone           - - - - - - - --   -----,---           Cell phone

                                         Email address        ar (,\3 0(\ lo~re 11 & ~mci,)    .co~mail address




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                 page 9
              Case 21-00286-JJG-7                               Doc 1       Filed 01/25/21                  EOD 01/26/21 14:32:49           Pg 9 of 48

Fill in this information to identify your case and this filing :


Debtor 1
                     First Name                   Middle Name
                                                                            N,eer
                                                                               Last Name

Debtor 2
(Spouse, if fi ling) First Name                   Middle Name                  La st Name


United States Bankruptcy Court for the:S(\       vii ttf"1 District ot7(\i\\Q\ ~
Case number
                                                                                                                                                   D   Check if this is an
                                                                                                                                                       amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    0    No. Go to Part 2 .
    UrYes. Where is the property?
                                                                        What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                        •    Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                        0    Duplex or multi-unit building
                                                                        0    Condominium or cooperative                   Current value of the         Current value of the
                                                                        0    Manufactured or mobile home                  entire property?             portioniou  own?
                                                                        0
                                                                        0
                                                                             Land                                         $~a~,ooo $a t ::,,b ~co
              City
                                           \N State      ZIP Code
                                                                        0
                                                                             Investment property
                                                                             Timeshare                                    Describe the nature of your ownership
                                                                                                                          interest (such as fee simple, tenancy by
                                                                        0    Other _ _ __ __ _ _ _ _ _ __
                                                                                                                          the entireties, or a life estate), if known.

                                                                                                                          UQC\f\C~           ~ ~ ~h'- tfl.fi",d:~es
                                                                        Who has an interest in the property? Check one.
                                                                        0    Debtor 1 only
              County                                                    0    Debtor 2 only
                                                                        0    Debtor 1 and Debtor 2 only
                                                                                                                          D Check if this is community property
                                                                                                                              (see instructions)
                                                                        IXAt least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __
    If you own or have more than one , list here:
                                                                    What is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put
                                                                    0       Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
      1.2.                                                          0       Duplex or multi-unit building
              Street address, if available , or other description
                                                                    0       Condominium or cooperative                    Current value of the         Current value of the
                                                                    0       Manufactured or mobile home                   entire property?             portion you own?
                                                                    0       Land                                          $_ _ _ _ _ __                $_ _ _ _ _ __
                                                                    0       Investment property
                                                                                                                          Describe the nature of your ownership
              City                            State      ZIP Code
                                                                    0       Timeshare
                                                                                                                          interest (such as fee simple, tenancy by
                                                                    0       Other _ _ _ _ _ _ _ _ _ _ _ __                the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one .
                                                                    0       Debtor 1 only

              County
                                                                    0       Debtor 2 only
                                                                    0       Debtor 1 and Debtor 2 only                    D   Check if this is community property
                                                                    0       At least one of the debtors and another           (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __



Official Form 106A/B                                                    Schedule A/B: Property                                                                page 1
                Case 21-00286-JJG-7                            Doc 1           Filed 01/25/21                   EOD 01/26/21 14:32:49                               Pg 10 of 48
     Debtor 1                                                                                                             Case number Ufknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name     Middle Name             Last Name




                                                                           What is the property? Check all that apply.                         Do not deduct secured claims or exemptions. Put
         1.3.                                                              D    Single-family home                                             the amount of any secured claims on Schedule D:
                                                                                                                                               Creditors Who Have Claims Secured by Property.
                Street address, if available, or other description         D    Duplex or multi-unit building
                                                                           D    Condominium or cooperative                                     Current value of the          Current value of the
                                                                                                                                               entire property?              portion you own?
                                                                           D    Manufactured or mobile home
                                                                                                                                               $_ _ _ _ _ __                 $_ _ _ _ _ _ __
                                                                           D    Land
                                                                           D    Investment property
                City                             State      ZIP Code       D    Timeshare                                                      Describe the nature of your ownership
                                                                                                                                               interest (such as fee simple, tenancy by
                                                                           D    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                               the entireties, or a life estate), if known.
                                                                           Who has an interest in the property? Check one.
                                                                           D Debtor 1 only
                County
                                                                           D Debtor 2 only
                                                                           D Debtor 1 and Debtor 2 only                                        0   Check if this is community property
                                                                                                                                                   (see instructions)
                                                                           D At least one of the debtors and another
                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
       you have attached for Part 1. Write that number here . .. .................... . .... .. .... .. ... ..... . ........ ........ ..... ... .... . ............ .   -+



IMPa             Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle , also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       D   No
       ~ Yes

       3.1.     Make:                       dbll Sv~LK                     Who has an interest in the property? Check one.                    Do not deduct secured claims or exemptions. Put
                                                                                                                                              the amount of any secured claims on Schedule D:
                Model:                        ~n°'\avc.                    D Debtor 1 only
                                                                           D Debtor 2 only
                                                                                                                                              Creditors Who Have Claims Secured by Property.

                Year:                       ;b\\                           D Debtor 1 and Debtor 2 only                                       Current value of the           Current value of the
                                                                                                                                              entire property?               portion you own?
                Approximate mileage:                                       -ii At least one of the debtors and another
                Other infonmation :
                                                                           D Check if this is community property (see                                                        $   1>00       a
                                                                               instructions)



       If you own or have more th an one , describe here:

                                                                           Who has an interest in the property? Check one.                    Do not deduct secured claims or exemptions. Put
       3.2.     Make:
                                                                                                                                              the amount of any secured claims on Schedule D:
                Model:
                                                                           D Debtor 1 only                                                     Creditors Who Have Claims Secured by Property.
                                                                           D Debtor 2 only
                Year:                                                                                                                         Current value of the           Current value of the
                                                                           D Debtor 1 and Debtor 2 only                                       entire property?               portion you own?
                Approximate mileage:                                       D At least one of the debtors and another
                Other infonmation :
                                                                                                                                              $_ _ _ _ _ __                  $_ _ _ _ _ __
                                                                           D Check if this is community property (see
                                                                               instructions)




 Official Form 106A/B                                                       Schedule A/8: Property                                                                                 page 2
            Case 21-00286-JJG-7                   Doc 1         Filed 01/25/21             EOD 01/26/21 14:32:49                  Pg 11 of 48
 Debtor 1                                                                                          Case number (;fknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name    Middle Name     Last Name




    3.3.    Make:                                             Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
            Model :                                           D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
            Year:                                                                                                Current value of the               Current value of the
                                                              D Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                 entire property?                   portion you own?
                                                              D At least one of the debtors and another
            Other information :
                                                                                                                  $_ _ _ _ _ _ _                    $_ _ _ _ _ __
                                                              D Check if this is community property (see
                                                                 instructions)


    3.4 .   Make:                                             Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                 the amount of any secured claims on Schedule D:
            Model :                                           D Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
            Year:                                                                                                Current value of the               Current value of the
                                                              D Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                 entire property?                   portion you own?
                                                              D At least one of the debtors and another
            Other infonmation:
                                                                                                                 $_ _ _ _ _ __                      $._ _ _ _ _ __
                                                              D Check if this is community property (see
                                                                 instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers , motors, personal watercraft, fishing vessels , snowmobiles, motorcycle accessories
  JJNo
   D    Yes


   4.1.     Make :                                            Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                 the amount of any secured claims on Schedule D:
            Model :                                           D Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
            Year:
                                                              D Debtor 1 and Debtor 2 only                       Current value of the               Current value of the
            Other information :                               D At least one of the debtors and another          entire property?                   portion you own?


                                                              D Check if this is community property (see         $._ _ _ _ _ __                     $,_ _ _ _ _ __
                                                                 instructions)



   If you own or have more than one, list here:

   4 .2.    Make:                                             Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                 the amount of any secured claims on Schedule D:
            Model:
                                                              D Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
            Year:                                                                                                Current value of the               Current value of the
                                                              D Debtor 1 and Debtor 2 only                       entire property?                   portion you own?
            Other infonmation :                               D At least one of the debtors and another
                                                                                                                 $_ _ _ _ _ __                      $_ _ _ _ _ __
                                                              D Check if this is community property (see
                                                                 instructions)




s. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                  ..31,,.   1$     f)QC) Q
   you have attached for Part 2. Write that number here .                                                                   ............ -, _




Official Fonm 106A/B                                           Schedule A/B: Property                                                                     page 3
             Case 21-00286-JJG-7                             Doc 1         Filed 01/25/21          EOD 01/26/21 14:32:49                Pg 12 of 48
Debtor 1                                                                                              Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name          Middle Name           last Name




               Describe Your Personal and Household Items

                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured claims
                                                                                                                                         or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture , linens, china , kitchenware
   0      No
   l!I    Yes. Describe .........


7. Electronics
   Examples: Televisions and radios ; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras , media players, games

   0      No

   5iii1 Yes. Describe ..........                             ;t~\ ~>ork~ ~f~! o1~ ftli('W...,.._....,.__ _ _ _--'
                                      ,__i___,1-1e,\kl->e,\~g 1
B. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin , or baseball card collections ; other collections , memorabilia , collectibles
   8'No
   D      Yes. Describe .........                                                                                                         $_ __ __ _ __


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables , golf clubs , skis; canoes
             and kayaks; carpentry tools; musical instruments

   Ci,    No
   D      Yes. Describe.                                                                                                                   $_ _ _ _ _ _ __


1o. Firearms
   ~xamples: Pistols , rifles , shotguns, ammunition, and related equipment
   €JNo
   D      Yes. Descri be ..........                                                                                                        $._ _ _ _ _ _ __

11. Clothes
   Examples: Everyday clothes, furs , leather coats , designer wear, shoes, accessories
   0
   D
          No
          Yes. Descri be ..........                    t\~        C. \0                                                                  . $   a, 006°           0



12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings , wedding rings , heirloom jewelry, watches , gems,
              gold, silver
   0      No
                                                                                                                                          $.--"-
                                                                                                                                              s:-o_
                                                                                                                                                 -""- o_o_o_
   Iii    Yes. Descri be .. .

13. Non-farm animals
   Examples: Dogs, cats , birds , horses

   gNo
   D      Yes. Describe ...... ....
                                                                                                                                           $._ _ _ _ _ _ __


14. Any other personal and household items you did not already list, including any health aids you did not list

   i;J'   No
    D     Yes. Give specific                                                                                                               $._ _ _ _ _ _ __
          information ..

1 s. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
   for Part 3. Write that number here ..                                                                                     ..... -+

 Official Form 106A/B                                                     Schedule A/B: Property                                                       page4
             Case 21-00286-JJG-7                        Doc 1          Filed 01/25/21         EOD 01/26/21 14:32:49                  Pg 13 of 48
 Debtor 1                                                                                           Case number Ufknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name   Middle Name             l ast Name




•iii            Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                           Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured claims
                                                                                                                                      or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   •      No
   '0iJ   Yes                                                                                                    Cash :   J.Q~~        $~\o~r>_0_ _
17. Deposits of money
   Examples: Checking , savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses ,
             and other similar institutions. If you have multiple accounts with the same institution , list each .

   •      No
   ~Yes ...... ........... .                                         Institution name:


                                17.1.   Checking acccunt:            fo rvfl\            Crea.;,-   \lO \t\-(\                         $   bOo 0 0
                                17.2. Checking acccunt:                                                                                $

                                17.3.   Savings acccunt:                                                                               $    \ (J otl
                                17.4.   Savings account:                                                                               $
                                17.5.   Certificates of deposit:                                                                       $
                                17.6.   Other financial acccunt:                                                                       $
                                17.7. Other financial acccunt:                                                                         $

                                17.8. Other financial acccunt:                                                                         $
                                17.9. Other financial acccunt:                                                                         $




18. Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage firms , money market accounts

   0.-No
   •      Yes ..                Institution or issuer name:

                                                                                                                                       $_ _ _ _ _ __

                                                                                                                                       $_ _ _ _ _ _ __

                                                                                                                                       $_ _ _ _ _ __




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   ~ No                         Name of entity:                                                                  % of ownership:
   •      Yes. Give specific                                                                                   _O_°/c_o_ _ _ ¾         $_ _ _ _ _ _ __
          information about
                                                                                                                 0%
                                                                                                                 _ _ _ _ _%            $_ _ _ _ _ __
          them ..
                                                                                                                 _0_0_1/o_ _ _o/o      $_ _ _ _ _ _ _ _




 Official Form 106A/B                                                Schedule A/B: Property                                                        page 5
            Case 21-00286-JJG-7                                  Doc 1         Filed 01/25/21        EOD 01/26/21 14:32:49           Pg 14 of 48
 Debtor 1                                                                                                Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name            Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments

   Negotiable instruments include personal checks , cashiers' checks , promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   tif No
   •   Yes. Give specific                 Issuer name:
       information about
                                                                                                                                         $_ _ _ _ _ __
       them ..
                                                                                                                                         $_ _ _ _ _ __
                                                                                                                                         $_ _ _ _ _ _ __



21 . Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh , 401 (k), 403(b) , thrift savings accounts, or other pension or profit-sharing plans

   ~No
   D   Yes. List each
       account separately.                Type of account:           Institution name:

                                          401 (k) or similar plan:                                                                       $_ _ _ _ _ _ __

                                          Pension plan:                                                                                  $_ _ _ _ _ __

                                          IRA:                                                                                           $ _ _ _ _ _ _ __

                                          Retirement account:                                                                            $_ _ _ _ _ __

                                          Keogh :                                                                                        $_ _ _ _ _ _ __

                                          Additional account:                                                                            $_ _ _ _ _ __

                                          Additional account:                                                                            $_ _ _ _ _ __



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent , public utilities (electric, gas, water) , telecommunications
   companies, or others

   ~No
   D   Yes ..                                                   Institution name or individual:

                                          Electric:                                                                                     $_ _ _ _ _ _ _ __
                                          Gas:                                                                                          $_ _ _ _ _ _ __
                                          Heating oil:                                                                                  $_ _ _ _ _ _ _ __
                                          Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __               $_ _ _ _ _ _ _ __
                                          Prepaid rent:                                                                                 $_ _ _ _ _ _ __
                                          Telephone:                                                                                    $_ _ _ _ _ _ _ __

                                          Water:                                                                                        $_ _ _ _ _ _ __
                                          Rented furniture:                                                                             $ _ _ _ _ _ _ __

                                          Other:                                                                                        $_ _ _ _ _ _ _ __



23. Annuities (A contract for a periodic payment of money to you , either for life or for a number of years)

   (,,(No
   •   Yes ....... ..... ..... ...... .   Issuer name and description :
                                                                                                                                        $_ _ _ _ _ __
                                                                                                                                        $_ _ _ _ _ _ __
                                                                                                                                        $_ _ _ _ _ _ _ _



 Official Form 106NB                                                         Schedule NB: Property                                                 page 6
            Case 21-00286-JJG-7                        Doc 1            Filed 01/25/21          EOD 01/26/21 14:32:49                      Pg 15 of 48
 Debtor 1                                                                                             Case number (if known,)_ - - - - - - - - - - - - - -
                First Name       Middle Name               Last Name




24 . Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b}, and 529(b)(1).

  ~No
   D   Yes                               Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                $_ _ _ _ _ __

                                                                                                                                                $_ _ _ _ _ _ __

                                                                                                                                                $_ _ _ _ _ __


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

   ~ No
   D   Yes . Give specific
       information about them ..                                                                                                                $_ _ _ _ _ _ __


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

  ~No
   D   Yes. Give specific
       information about them ..                                                                                                                $_ _ _ _ _ _ _ _



27. Licenses , franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   -8No
   D   Yes. Give specific
       information about them ..                                                                                                                $_ _ _ _ _ __


Money or property owed to you?                                                                                                                  Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

  '5lNo
   D   Yes. Give specific information                                                                                Federal:               $
            about them , including whether
            you already filed the returns                                                                            State:                 $
            and the tax years .................... .
                                                                                                                     Local :                $
                                                       I
29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance , divorce settlement, property settlement

   i;5rNo
   0   Yes. Gi,e specific iafoonatioo.. ········ 1
                                                                                                                    Alimony:                    $._ _ _ _ _ __
                                                                                                                    Maintenance :               $._ _ _ _ _ __

                                                                                                                    Support:                    $_ _ _ _ _ __

                                                                                                                    Divorce settlement:         $_ _ _ _ _ _ _
                                                                                                                    Property settlement:        $_ _ _ _ _ __

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation ,
             Social Security benefits; unpaid loans you made to someone else

   £'.JrNo
   D   Yes. Give specific information ..
                                                                                                                                                $_ _ _ _ _ _ _ __




 Official Form 106A/B                                                  Schedule A/8: Property                                                              page 7
            Case 21-00286-JJG-7                        Doc 1          Filed 01/25/21              EOD 01/26/21 14:32:49                                  Pg 16 of 48
 Debtor 1                                                                                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name      Middle Name           l ast Name




31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA) ; credit, homeowner's, or renter's insurance
      !iii- No
      0   Yes. Name the insurance company              Company name:                                         Beneficiary:                                      Surrender or refund value:
               of each policy and list its value ..
                                                                                                                                                               $_ _ _ _ _ __

                                                                                                                                                               $_ _ _ _ _ __

                                                                                                                                                               $_ _ _ _ _ _ _ _

32.   Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died .
      ~ • No
      0   Yes. Give specific information
                                                                                                                                                               $ _ _ _ _ _ _ __


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims , or rights to sue
      l:atNo
      0   Yes. Describe each claim . ..
                                                      ~----------------------------__, $_________
34. Other   contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      0°No
      D   Yes. Describe each claim ..
                                                      ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' $ _ _ _ _ _ _ __




35. Any financial assets you did not already list

   .grNo
      0   Yes. Give specific information .. _                                                                                                                 $_ _ _ _ _ _ _ _
                                                      ~-----------------------------~
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here _                                                                                         ......... .. ..
                                                                                                                                                            I L ao O ()
                                                                                                                                                     + .__s==~'_O·=====:::::::::::::::.::_-__.


                 Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   ~ No. Go to Part 6.
   D Yes. Go to line 38.
                                                                                                                                                            Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured claims
                                                                                                                                                            or exemptions .

38. Accounts receivable or commissions you already earned

      0   No
      0   Yes. Describe ..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems , printers, copiers, fax machines, rugs, telephones , desks, chairs, electronic devices

      0   No
      0   Yes. Describe ...




 Official Form 106A/B                                                Schedule A/8: Property                                                                                page 8
           Case 21-00286-JJG-7                               Doc 1        Filed 01/25/21          EOD 01/26/21 14:32:49               Pg 17 of 48
 Debtor 1                                                                                             Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name                Middle Name   Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   0     No
   0     Yes. Describe ..
                                           ______________________________________,,
                                        ,.._
                                                                                                                                       $._ _ _ _ _ _ _ __



41. Inventory
   0     No
   0     Yes. Describe



42. Interests     in partnerships or joint ventures

   •     No
   0     Yes. Describe ..                  Name of entity:                                                          % of ownership:
                                                                                                                    _ _ _%             $_ _ _ _ _ _ _ _ __
                                                                                                                    _ _ _%             $_ _ _ _ _ _ _ _ __
                                                                                                                   _ _ _%              $_ _ _ _ __ _ _ __


43. Customer lists, mailing lists, or other compilations
   0     No
   0     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
                 0    No
                 D    Yes. Descri be
                                                                                                                                        $_ _ _ _ _ _ _ __


44. Any business-related property you did not already list
   0     No
   D     Yes. Give specific                                                                                                             $_ _ _ _ _ _ __
         information .........
                                                                                                                                        $_ _ _ _ _ _ _ _ _

                                                                                                                                        $_ _ _ _ _ _ _ __

                                                                                                                                        $_ _ _ _ _ _ __ _

                                                                                                                                        $_ _ _ _ _ _ __

                                                                                                                                        $

45. Add the dollar value of all of your entries from Part 5 , including any entries for pages you have attached
    for Part 5. Write that number here .                                                                        .. ........ ..   +

                 Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.


46. Do   you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   ~ o. Go to Part 7.
   0 Yes. Go to line 47 .
                                                                                                                                       Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct sec ured claims
                                                                                                                                       or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish

   •     No
   D     Yes ........................

                                                                                                                                            $_ _ _ _ _ _ _ _




 Official Form 106A/B                                                    Schedule A/B: Property                                                      page 9
            Case 21-00286-JJG-7                                 Doc 1            Filed 01/25/21                     EOD 01/26/21 14:32:49                                               Pg 18 of 48
 Debtor 1                                                                                                                      Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name         Middle Name              Last Name




48. Crops-either growing or harvested

    •    No
    D    Yes. Give specific
         infonnation                                                                                                                                                                      $_ _ _ _ _ _ _ _

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    •    No
     D   Yes ..
                                                                                                                                                                                          $_ _ _ _ _ _ _ _

50. Farm and fishing supplies, chemicals, and feed
    0    No
    D    Yes

                                   ~---------------------------------~I                                                                                                                   $
                                                                                                                                                                                              --------
51 .Any farm- and commercial fishing-related property you did not already list
    0    No
    D    Yes. Give specific
         infonnation ...                                                                                                                                                                  $_ _ _ _ _ _ __


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                            $_ _ _ _ _ _ __
    for Part 6. Write that number here                                                       ..................................... .............                              -+

                  Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets. country club membership

  ~o
  0 Yes. Give specific            I                                                                                                                                                           $_ _ _ _ _ __

    infonnation ...... ... .... 1                                                                                                                                                             $_ _ _ _ _ __

                                                                                                                                                                                              $_ _ _ _ _ __



54. Add the dollar value of all of your entries from Part 7. Write that number here .                                             ......................................... .... -+           $_ _ _ _ _ _ _




•if:I             List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ..                                                                                                          ................................ -+     $   dla/500
56. Part 2: Total vehicles, line 5                                                                 $    ,,ooo
                                                                                                        i

                                                                                                          ,
                                                                                                                        60
                                                                                                                        ()()
57. Part 3: Total personal and household items, line 15                                           $1, soo
                                                                                                                        00
58. Part 4: Total financial assets, line 36                                                        $         baa
59. Part 5: Total business-related property, line 45                                                         <t
                                                                                                   $._ _ _ _ _ __


60. Part 6: Total farm- and fishing-related property, line 52                                                ~
                                                                                                   $._ _ _ _ _ __


61. Part 7: Total other property not listed, line 54                                           +$_ _
                                                                                                   (/_ _


62. Total personal property. Add lines 56 through 61 . ................... .                       $~f---+-,~
                                                                                                            '-a~o~_lCopy personal property total -+ + $._ __,,,1-+,_.l'-°'"-'-C>-~_~
63. Total of all property on Schedule A/8. Add line 55 + line 62 . ................ ...... .. ................................ ..... .... .... ................... .                    I.:>ao, 1:iaooa I
 Official Fann 106A/B                                                         Schedule A/8: Property                                                                                                page 10
            Case 21-00286-JJG-7                      Doc 1         Filed 01/25/21            EOD 01/26/21 14:32:49                   Pg 19 of 48




  Debtor 2
 (Spouse, if filing)   First Name             Middle Nam e               Last Name


  United States Bankruptcy Court for   the&()J\'t\Un District of-:r'n~~AY) p,...,
 Case number                                                                                                                              0   Check if this is an
  (If known )
                                                                                                                                              amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                            04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


•§fl              Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      PYou are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      0     You are claiming federal exemptions . 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


       Brief description of the property and line on         Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
       Schedule AJB that lists this property                 portion you own
                                                             Copy the value from     Check only one box for each exemption.
                                                             Schedule AIB

      Brief
      description:
                                                                                     0$ _ _ __
      Line from
      Schedule A/8:            \. i
                                                                                     iii 100% of fair market value , up to
                                                                                         any applicable statutory limit      1'tn~nc~ t\~ f k           en+,~J.eJ'
      Brief
      description:
                              ~v,,~ el\c\~vl                 $   \\oo ~              0$ II 000°
                                                                                     0                 '
                                                                                         100% of fair market value , up to
                                                                                                                               :Cf\ ~\ ~'(\""
                                                                                                                              \\ \l SC.       5 did    (\ ~
      Line from              °:) \                                                       any applicable statutory limit
      Schedule A/8: - -

      Brief                  ~ol)se.1-\ol! Gems$ 7 900 '                             • $ 1soo•\
      description:
                                                                                     D 100% of fair market value , up to                              ~' t
      Line from
                                                                                         any applicable statutory limit                                ~ (?
      Schedule A/8:


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

      !j'   No
      D     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            0      No
            D      Yes



Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                          page 1 of   J
           Case 21-00286-JJG-7                 Doc 1          Filed 01/25/21           EOD 01/26/21 14:32:49                  Pg 20 of 48
Debtor 1                                                                                       Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
              First Name    Middle Name        Last Name




•§fl         Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      on Schedule A/8 that lists this property         portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule AIB

     Brief
     description:
                                                           $_ _ _ _ __        0$ _ _ __
     Line from
                                                                              0    100% of fair market value , up to
     Schedule A/8:                                                                 any applicable statutory limit

     Brief
     description :
                                                           $ _ _ _ _ __       0$ _ _ __
     Line from
                                                                              0 100% of fair market value , up to
                                                                                   any applicable statutory limit
     Schedule AIB:


     Brief                                                 $_ _ _ _ _ __      0$ _ _ __
     description:
     Line from
                                                                              0 100% of fair market value , up to
                                                                                   any applicable statutory limit
     Schedule A/8:

     Brief
     description:
                                                       $._ _ _ _ __           0$ _ _ __
     Line from
                                                                              0    100% of fair market value , up to
                                                                                   any applicable statutory limit
     Schedule AIB:

     Brief                                                                    0$ _ _ __
                                                           $._ _ _ _ __
     description:
     Line from
                                                                              0    100% of fair market value , up to
                                                                                   any applicable statutory limit
     Schedule AIB:

     Brief                                                 $_ _ _ _ _ __      0$ _ _ __
     description:
                                                                              0 100% of fair market value , up to
     Line from
                                                                                   any applicable statutory limit
     Schedule A/8:

     Brief                                                 $_ _ _ _ __        0$ _ _ __
     description :
                                                                              0    100% of fair market value , up to
     Line from
                                                                                   any applicable statutory limit
     Schedule AIB:

     Brief                                                 $._ _ _ _ __       0$ _ _ __
     description :
                                                                              0 100% of fair market value , up to
     Line from
                                                                                   any applicable statutory limit
     Schedule AIB:


     Brief                                                 $_ _ _ _ _ __      0$ _ _ __
     description:
                                                                              0    100% of fair market value , up to
     Line from                                                                     any applicable statutory limit
     Schedule AIB:

     Brief                                                 $_ _ _ _ _ _       0$ _ _ __
     description :
                                                                              0 100% of fair market value , up to
     Line from                                                                     any applicable statutory limit
     Schedule AIB:

     Brief                                                 $_ _ _ _ _ __      0$ _ _ __
     description:
                                                                              0 100% of fair market value , up to
      Line from                                                                    any applicable statutory limit
      Schedule AIB:


      Brief                                                $_ _ _ _ _ __       0$ _ _ __
      description:
                                                                               0   100% of fair market value , up to
      Line from                                                                    any applicable statutory limit
      Schedule AIB:


                                                      Schedule C: The Property You Claim as Exempt                                      pagel._of_
Official Form 106C
              Case 21-00286-JJG-7                           Doc 1            Filed 01/25/21               EOD 01/26/21 14:32:49                      Pg 21 of 48




 Debtor 2
 (Spouse , if filing)   First Name                  Middle Name                  la st Name


 United States Bankruptcy Court for the:~        ""'\xe<'fiDistrict of       TnA,\i\'(\ ~
 Case number
 (If known)                                                                                                                                                D   Check if this is an
                                                                                                                                                               amended filing


 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
      0      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form .
      liJ'Yes. Fill in all of the information below.


•@fl             List All Secured Claims
                                                                                                                            Column A               Column B              Column C
2. List all secured claims. If a creditor has more than one secured claim , list the creditor separately                    Amount of claim        Value of collateral   Unsecured
   for each claim . If more than one creditor has a particular claim, list the other creditors in Part 2 .                  Do not deduct the      that supports this    portion
   As much as possible, list the claims in alphabetical order according to the creditor's name.                             value of collateral.   claim                 If any

                                                             Describe the property that secures the claim :                 $·~as ooo $~as,ooo $
                                                                                                                                       i




                                                             As of the date you file, the claim is: Check all that apply.
                                                              D   Contingent
                                                              D   Unliquidated
                                     State   ZIP Code         D   Disputed
  Who owes the debt? Check one.                              Nature of lien. Check all that apply.
  D       Debtor 1 only                                      11· An agreement you made (such as mortgage or secured
  D       Debtor 2 only                                           car loan)
  D       Debtor 1 and Debtor 2 only                          D   Statutory lien (such as tax lien, mechanic's lien)
  ~ At least one of the debtors and another                   D   Judgment lien from a lawsuit
                                                              D   Other (including a right to offset) _ _ _ _ _ _ __
  D       Check if this claim relates to a
          community debt
  Date debt was incurred                                     Last 4 digits of account number ,                         I
2.2                                                          Describe the property that secures the claim:                  $ _ _ _ _ _ __         $ _ _ _ _ _ _ _ $ _ _ _ __

      Creditor's Name


      Number             Street
                                                             As of the date you file, the claim is: Check all that apply.
                                                              D   Contingent
                                                              D   Unliquidated
      City                           State   ZIP Code         D   Disputed
  Who owes the debt? Check one.                              Nature of lien. Check all that apply.
  D       Debtor 1 only                                       D   An agreement you made (such as mortgage or secured
  D       Debtor 2 only                                           car loan)
  D       Debtor 1 and Debtor 2 only                          D   Statutory lien (such as tax lien, mechanic's lien)
  D       At least one of the debtors and another             D   Judgment lien from a lawsuit
                                                              D   Other (including a right to offset) _ _ _ _ _ _ __
  D  Check if this claim relates to a
     community debt
  Date debt was incurred                                      Last 4 digits of account number _ _ _ _
      Add the dollar value of your entries in Column A on this page. Write that number here:


 Official Form 1060                                  Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 o f _
                  Case 21-00286-JJG-7                          Doc 1             Filed 01/25/21                EOD 01/26/21 14:32:49                       Pg 22 of 48

      Fill in this information to identify your case:


      Debtor 1
                             First Name                                                 Last Narfe

      Debtor 2
      (Spouse ,   if fil in g) First Name               Middle Name                     Last Name


      United States Bankruptcy Court for the~()        vth t.ll\      District of   JM !\ \".,.
                                                                                                                                                                D   Check if this is an
      Case number
      (If known)
                                                                                                                                                                    amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 AIB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

                       List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
         D No. Go to Part 2.
         ~es.
 2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim , list the creditor separately for each claim. For
        each claim listed , identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims , fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim , list the other creditors in Part 3.
        (For an explanation of each type of claim , see the instructions for this form in the instruction booklet.)
                                                                                                                                             Total claim       Priority     Non priority
                                                                                                                                                               amount       amount

E] ---
    ' - ~-~~\~C\~i\~f\- ~~f.....hl'I
                                ___...~~~~~!~-((,
                               \!--1
                                              ~Yl_\le                        Last 4 digits of account number       _a _5 _I j
           Priority Creditor's Name

          \~ N
           Number
                                   st1) le. Ave..
                                 Street
                                                                             When was the debt incurred?           M \ :a
                                                                             As of the date you file, the claim is: Check all that apply.

                                               State     ZIP Code
                                                                             0      Contingent
                                                                             0      Unliquidated
          Who incurred the debt? Check one.
                                                                             0      Disputed
           0      Debtor 1 only
           0      Debtor 2 only                                              Type of PRIORITY unsecured claim:
           0      Debtor 1 and Debtor 2 only                                 0      Domestic support obligations
          ~ At least one of the debtors and another
                                                                             gt' Taxes and certain other debts you owe the government
           0      Check if this claim is for a community debt                0      Claims for death or personal inj ury while you were
                                                                                    intoxicated
           Is the claim subject to offset?
           iSt' No
                                                                             0      Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

           0      Yes

2.2            -c.rt~
           Prionty Creditor's Name
                                                                             Last 4 digits of account number       _a_ S-!- _}              $l-f1 100 0    $   ~ OOQ       $_ _ _ _ .

                                                                             When was the debt incurred?
            c_~L
           Number                Street
                                                                             As of the date you file, the claim is: Check all that apply.

           C.o(.,l\(V\11\                                                    0      Contingent
           City                                State                         0      Unliquidated

           Who incurred the debt? Check one.                                 0      Disputed

           0      Debtor 1 only
                                                                             Type of PRIORITY unsecured claim:
           0      Debtor 2 only
                                                                             0      Domestic support obligations
           0      Debtor 1 and Debtor 2 only
                                                                             ~Taxes and certain other debts you owe the government
           ~ At least one of the debtors and another
                                                                             0      Claims for death or personal injury while you were
           0      Check if this claim is for a community debt                       intoxicated
           Is the claim subject to offset?                                   0      Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
           !i'fNo
           0      Yes


 Official Form 106E/F                                            Schedule EIF: Creditors Who Have Unsecured Claims                                                    page 1 of ~
             Case 21-00286-JJG-7                         Doc 1          Filed 01/25/21            EOD 01/26/21 14:32:49                            Pg 23 of 48
 Debtor 1                                                                                                   Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __



                  List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
     D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
    ,Lit Yes
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim , list the creditor separately for each claim. For each claim listed , identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                               Total claim

                                                                                     Last 4 digits of account number             _a S_ l__ ~
                                                                                     When was the debt incurred?                 acxR ~
      Number         /\Street


      City
          lt L       ~"9i1) s.1               \i       State         ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                     D     Contingent
      Who incurred the debt? Check one.                                              D     Unliquidated
     ~ Debtor 1 only                                                                 D     Disputed
      D Debtor 2 only
      D Debtor 1 and Debtor 2 only                                                   Type of NONPRIORITY unsecured claim:
      D At least one of the debtors and another                                      D     Student loans

      D      Check if this claim is for a community debt                             D     Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
      Is the claim subject to offset?                                                D     Debts to pension OIJ>rof~-iharing plans, and other similar debts
      9No                                                                            Cl    Other. Specify   C. f   -i.°' I t     CA r ~
      D      Yes


                                                                                     Last 4 digits of account number              a__ S.__ L   ·
      Nonpriority Creditor's Name                                                    When was the debt incurred?                 rlO\ a·•
       \\ () \, O \) i\ ~It\ f\
      t ~er            Street

       \~WN''t--
      City                                             State         ZIP Code
                                                                                     As of the date you file, the claim is: Check all that apply.

                                                                                     D     Contingent
      Who incurred the debt? Check one.                                              D     Unliquidated

     ..8' Debtor 1 only                                                              D     Disputed

      D      Debtor 2 only
                                                                                     Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
      D      At least one of the debtors and another                                 D     Student loans

      D      Check if this claim is for a community debt
                                                                                     •
      Is the claim subject to offset?                                                •
      6No
                                                                                     lit
      D      Yes


                                                                                     Last 4 digits of account numbe~             __li_ .£ ~
                                                                                     When was the debt incurred?                 tlO \~   ~

                                                                                     As of the date you file, the claim is: Check all that apply.

                                                                                     D     Contingent
      Who incurred the debt? Check one.
                                                                                     D     Unliquidated
     )o Debtor 1 only                                                                D     Disputed
      D Debtor 2 only
      D Debtor 1 and Debtor 2 only                                                   Type of NONPRIORITY unsecured claim:
      D At least one of the debtors and another
                                                                                     D     Student loans
      D      Check if this claim is for a community debt                             D     Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
      Is the claim subject to offset?
      •      No
                                                                                                                               ring C.~;n"ther similar debts

      D      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    page~of_1'
             Case 21-00286-JJG-7                          Doc 1         Filed 01/25/21          EOD 01/26/21 14:32:49                            Pg 24 of 48
 Debtor1
                                                                              f                        Case number c;tknown),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                   List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
     D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     @lYes

 4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three non priority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                           Total claim

EJ                                      ()                      X. V- ~t NA       Last 4 digits of account number       1.S:: _
                                                                                                                              J_l
      ~n6nty             O"'            i SC)\ 5"'                                When was the debt incurred?           ciO<'.X):?)
      N"1ber        \   Street      \                    /t
       \,\ ~l\.r(\ I;,;\(\' <f\
      City
                                                  "      t\
                                                       State     ZIP   Code       As of the date you file, the claim is: Check all that apply.

                                                                                  D    Contingent
      Who incurred the debt? Check one.                                           D    Unliquidated
     ~Debtor 1 only                                                               D    Disputed
      D      Debtor 2 only
      D      Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
      D      At least one of the debtors and another                              D    Student loans
      D      Check if this claim is for a community debt                          D    Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
      Is the claim subject to offset?
                                                                                  •
      ~o                                                                          it
      D      Yes



      Nonpnonty Creditor's Name
                                                                                  Last 4 digits of account number
                                                                                  When was the debt incurred?           ~
                                                                                                                         ~      S ~0
                                                                                                                        ......_.,.0
                                                                                                                                  ...-~_._.___
      51,t>C\     Cer ~\.s~<'~ e. Pl.
     ,Smber

      City
             ,t\"~ Eo.~ Street ,
                                ~D s,10~'"'            State     ZIP   Code
                                                                                  As of the date you file, the claim is: Check all that apply.

                                                                                  D    Contingent
      Who incurred the debt? Check one.                                           D    Unliquidaled

   ~ebtor 1 only                                                                  D    Disputed
    D Debtor 2 on ly
                                                                                  Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only
      D      At least one of the debtors and another                              D    Student loans

      D      Check if this claim is for a community debt                          •
      Is the claim subject to offset?                                             •
      ~No
      D      Yes

                                                                                  Last 4 digits of account number        _a_&. L 3_
                                                                                  When was the debt incurred?          'dl)Q:8:

                                                                                  As   of the date you file, the claim is: Check all that apply.
                                                                 ZIP Code

                                                                                  D    Contingent
      Who incurred the debt? Check one.
                                                                                  D    Unliquidated
     --d Debtor 1 only                                                            D    Disputed
    0        Debtor 2 only
      D      Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
      D      At least one of the debtors and another
                                                                                  D    Student loans
      D      Check if this claim is for a community debt                          D    Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
      Is the claim subject to offset?
                                                                                  D    Debts to pension or profit-sharing plans, and other similar debts
     OsjNo
                                                                                  D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D      Yes



Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                    pagelofk
             Case 21-00286-JJG-7                           Doc 1          Filed 01/25/21             EOD 01/26/21 14:32:49                         Pg 25 of 48
 Debtor 1
                                                                                f                          Case number c;,1<nown)_ _ _ _ _ _ _ _ _ _ _ _ _ __


                  List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
    D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
   ~Yes

 4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim , list the cred itor separately for each claim. For each claim listed , identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim , list the other creditors in Part 3.lf you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                                  Total claim

EJ      ~Ptnc.6                                                                      Last 4 digits of account number       g _5_ _\_1
      ~or
      ("umb~
                    Cr~ : $   Na~~~ V')
                         Street           ~        ~
                                                         S1                          When was the debt incurred?           dD1"'I
      ¼
      City
                   ffi   A~ '(Gi\9              D      State         ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                     0    Contingent
      Who incurred the debt? Check one.                                              0    Unliquidated
     ~ Debtor 1 only                                                                 0    Disputed
      0      Debtor 2 only
      0      Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
      0      At least one of the debtors and another                                 0    Student loans

      0      Check if this claim is for a community debt
                                                                                     0    Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
      Is the claim subject to offset?
     'i)     No
      0      Yes

rr--                                                           (                     Last 4 digits of account number                                          $   ta •a1sr-
      ~5;0 ·csi;,el\~of\ Pl..                             A
                                                           Stl, j Q()
                                                                                     When was the debt incurred?


      Number

      ~
                         S reet

                     Fe AA<..,s ~()                    C. r
                                                       State
                                                                     '\~,o:,/
                                                                     ZIPCode
                                                                                     As of the date you file, the claim is: Check all that apply.

                                                                                     D    Contingent
      Who incurred the debt? Check one.                                              D    Unliquidated

     ~ Debtor 1 on ly
                                                                                     D    Disputed

     0 Debtor 2 on ly
                                                                                     Type of NONPRIORITY unsecured claim:
     0 Debtor 1 and Debtor 2 only
      0      At least one of the debtors and another                                 D    Student loans
                                                                                     D    Obligations arising out of a separation agreement or divorce
      0      Check if this claim is for a community debt                                  that you did not report as priority claims
                                                                                     D    Debts to pension or profit-sharing,elan~ and i ther similar debts
                                                                                                           \H\S ecv1·~u, L.D -; .f'\
      Is the claim subject to offset?
      ~No
                                                                                     il   Other. Specify

      0

      No
             Yes


EJ l{~v,~ nv-AfLL La<W D\"~
             nonty Creditor's Name
                                                                                     Last 4 digits of account number
                                                                                                                           ~
                                                                                                                            .a .s;-_J_ a_
                                                                                                                                    l ...lc:>=--
                                                                                                                           .....o-=-...
                                                                                                                                                    -         $   a~ 5a'-/-
                                                                                                                                                                        I
      2~            ~C\X               ~l,S .:,
                                                       QA
                                                                                     When was the debt incurred?



     'N,\K-e >~
     ,. Number ,         Street ~
                                    c;f('(.                                          As of the date you file, the claim is: Check all that apply.
      City                                             State
                                                                                     D    Contingent
      Who incurred the debt? Check one.
                                                                                     D    Unliquidated
      ~ Debtor 1 only                                                                D    Disputed
      0      Debtor 2 only
      0      Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
      0      At least one of the debtors and another
                                                                                     D    Student loans
       0     Check if this claim is for a community debt                             D    Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority claims
      Is the claim subject to offset?
                                                                                     D    Debts to pension or profit-sharing plans, and other similar debts
      if'No                                                                          D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ __
       0     Yes



Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                       page1    of   _b
            Case 21-00286-JJG-7                          Doc 1      Filed 01/25/21           EOD 01/26/21 14:32:49                         Pg 26 of 48
 Debtor 1
                                                                          f                           Case number Ff known),_ _ _ _ _ _ _ _ _ _ _ _ _ __


                List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      BYes
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim , list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim , list the other creditors in Part 3.lf you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                       Total claim

                                                                                 Last 4 digits of account number     _a ~ J_ 3
                                                                                 When was the debt incurred?          aao"
                                                                                 As of the date you file, the claim is: Check all that apply.

                                                                                 0   Contingent
       Who incurred the debt? Check one.                                         0    Unliquidated
      ~ebtor 1 only                                                              0    Disputed
       0     Debtor 2 only
       0     Debtor 1 and Debtor 2 only                                          Type of NONPRIORITY unsecured claim:
       0     At least one of the debtors and another                             0   Student loans
       0     Check if this claim is for a community debt                         0   Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
       Is the claim subject to offset?                                           0 Debts to pension or profit~~~~g plans, and other similar debts
       ~No                                                                       ijt Other. Specify C ( ~A w1 C~n::'.
       0 Yes
 .2                                                                              Last 4 digits of account number      A f;_ _l_ • · - - -~7·3~:3S7--,
                                                                                 When was the debt incurred?          4Q O~
                                                                                 As of the date you file, the claim is: Check all that apply.

                                                                                 0   Contingent
       Who incurred the debt? Check one.                                         0   Unliquidated

       ~Debtor 1 only
                                                                                 0   Disputed

       d     Debtor 2 only
                                                                                 Type of NONPRIORITY unsecured claim:
       0     Debtor 1 and Debtor 2 only
       0    At least one of the debtors and another                              0   Student loans
                                                                                 0   Obligations arising out of a separation agreement or divorce
       0     Check if this claim is for a community debt                             that you did not report as priority claims
       Is the claim subject to offset?                                           0   Debts to pension or

       afNo                                                                     ><:f Other. Specify 4dr-L~c.U>'r\-+-__..,..,:.."t'---'"---"'.-----
       0     Yes

EJ- \,J-e]s ( o,tf\O (o.l'~ Svc:,.5
       Nonpriority Credito~s Name
                                                                                 Last 4 digits of account number      a S... -L .3
                                                                                                                     ~Q\ q
   QC\ Box \\j S-l 7
                                                                                 When was the debt incurred?

       ~ber               A 30
                       Street ,._

   ~ (Y\m O~                        ~                  ~tate     ~:?ode
                                                                                 As of the date you file, the claim is: Check all that apply.

                                                                                 0   Contingent
       Who incurred the debt? Check one.
                                                                                 0   Unliquidated
      ~Debtor 1 only
                                                                                 0   Disputed
       0     Debtor 2 only
       0     Debtor 1 and Debtor 2 only                                          Type of NONPRIORITY unsecured claim:
       0     At least one of the debtors and another
                                                                                 0   Student loans
       0     Check if this claim is for a community debt                         0   Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
       Is the claim subject to offset?
                                                                                 0   \)ebts to pension or profit-sh~a}g plans, anJther similar debts
       ~No
       0     Yes
                                                                                 pl' Other. Specify   <:. Cf d, 1''1 ~4"~

Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page-5: of   Jz.
           Case 21-00286-JJG-7                   Doc 1        Filed 01/25/21           EOD 01/26/21 14:32:49             Pg 27 of 48
Debtor 1                                                                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __



            Add the Amounts for Each Type of Unsecured Claim


 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                       Total claim


               6a. Domestic support obligations                                6a .
Total claims                                                                           $
from Part 1
               6b. Taxes and certain other debts you owe the
                   government                                                  6b.     $    sq,(X)o
               6c. Claims for death or personal injury while you were
                   intoxicated                                                 6c.
                                                                                       $
               6d . Other. Add all other priority unsecured claims.
                    Write that amount here.                                    6d .   +$

               6e. Total. Add lines 6a through 6d .                            6e.
                                                                                       $




                                                                                       Total claim


Total claims 6f. Student loans
from Part 2
             6g. Obligations arising out of a separation agreement
                                                                               6f.
                                                                                        $   'J1 J5 ~
                                                                                                i
                 or divorce that you did not report as priority
                 claims                                                        6g.      $
               6h. Debts to pension or profit-sharing plans, and other
                   similar debts                                               6h.     $
               6i. Other. Add all other nonpriority unsecured claims .
                   Write that amount here.                                     6i.    +$    \)J,b 3~
               6j. Total. Add lines 6f through 6i.                             6j.
                                                                                      I $15'\ .8q () I




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                 page _k ot   _k
               Case 21-00286-JJG-7                    Doc 1                Filed 01/25/21   EOD 01/26/21 14:32:49                   Pg 28 of 48




 Debtor 2
 (Spouse If filing)   First Name               Middle Name                    Last Name


 United States Bankruptcy Court for the~ J        ht4"\      District of   JJ:\~vtf\"'-
 Case number
  (If known)                                                                                                                               0   Check if this is an
                                                                                                                                               amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      J,ii(No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form .
       D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                                 State what the contract or lease is for


2.1
       Name


       Number           Street

       City                               State      ZIP Code

2.2
       Name

       Number           Street


       City                               State      ZIP Code
2.3
       Name

       Number           Street

       City                               State      ZIP Code

2.4
       Name

       Number           Street

       City                               State      ZIP Code

2.5
       Name

       Number            Street

       City                               State      ZIP Code


Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of   _i
          Case 21-00286-JJG-7                        Doc 1      Filed 01/25/21             EOD 01/26/21 14:32:49                         Pg 29 of 48




 Debtor 2
 (Spouse, if filing) First Name               Middle Name             Last Name


 United States Ban kruptcy Court for thes ~   \M'\~f> District of
 Case number                                                                                             Check if this is:
  (If known)
                                                                                                         D An amended filing
                                                                                                         D A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 1061                                                                                            MM / DD / YYYY

Schedule I: Your Income                                                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


•,,,               Describe Employment


1. Fill in your employment
    information.                                                            Debtor 1                                     Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional          Employment status             ~Employed                                        D       Employed
    employers.                                                           D Not employed                                 ~ Not employed
    Include part-time, seasonal, or
    self-employed work.
                                          Occupation
    Occupation may include student
    or homemaker, if it applies.
                                          Employer's name


                                          Employer's address
                                                                       ll'-l ~ ¼<\t Kl ao or CT
                                                                        ~ umber   Street                               Number       Street

                                                                            •t\fi
                                                                          '"
                                                                                           State   ZIP Code            City                   State   ZIP Code

                                         How long employed there?



•if      •         Give Details About Monthly Income

   Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
   spouse unless you are separated .
   If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
   below. If you need more space, attach a separate sheet to this form .

                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                       non-filing spouse

 2. List monthly gross wages , salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.           2.
                                                                                                   $   q,ooo                 $    -a
 3. Estimate and list monthly overtime pay.                                                3. + $       -1/           + $         J/)
                                                                                                   $   g,ooD                       tfl
 4. Calculate gross income. Add line 2 + line 3.                                           4.
                                                                                                        ...
                                                                                                                   II        $




Official Form 1061                                                  Schedule I: Your Income                                                           page 1
          Case 21-00286-JJG-7                                            Doc 1                Filed 01/25/21                               EOD 01/26/21 14:32:49                         Pg 30 of 48

Debtor 1                                                                                                                                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name             Middle Name                    Last Name




                                                                                                                                                      For Debtor 1             For Debtor 2 or
                                                                                                                                                                               non-filin s ouse

    Copy line 4 here .. ... .............. ....... .. ......... ..... .. ..... .... .. .... .. .................... ...... ... .. ..   +    4.        $ ~{)()()                  $_ _ _ __

 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                                                                     5a.        $                          $
     5b . Mandatory contributions for retirement plans                                                                                     5b.        $                          $
     5c. Voluntary contributions for retirement plans                                                                                      5c.        $                          $
     5d . Required repayments of retirement fund loans                                                                                     5d .       $                          $
     5e. Insurance                                                                                                                         5e.        $                          $
     5f. Domestic support obligations                                                                                                      5f.        $                          $
     5g. Union dues                                                  ~     ~\/ .       1\e~ e ~p,ell,tj&/                                  5g .       $                          $
     5h. Other deductions. Specify:                        ~e \ e,J') qi()¥-~ \v ,rl\ bO't,{                                               5h . +$'3         ooa
                                                                                                                                                             •
                                                                                                                                                                               + $

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                                            6.        $                          $

  7. Calculate total monthly take-home pay. Subtract line                                        6 from line 4 .                            7.        $   b,ooo                  $     C1
 B. List all other income regularly received:

     Ba. Net income from rental property and from operating a business,
         profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total
           monthly net income.
     8b. Interest and dividends
                                                                                                                                           Ba .
                                                                                                                                           8b.
                                                                                                                                                      $_ _ _ __

                                                                                                                                                     $_ _ _ __
                                                                                                                                                                                 $

                                                                                                                                                                                 $
                                                                                                                                                                                       ,~
     Be. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
            Include alimony, spousal support, child support, maintenance, divorce                                                                    $_ _ _ __
            settlement, and property settlement.                                                                                           Be.                                   $

     8d . Unemployment compensation                                                                                                        8d .      $_ _ _ __                   $
     Be. Social Security                                                                                                                   Be.       $_ _ _ __                   $
     Bf. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive , such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         S p e c i f y : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Bf.                                                                               $_ _ _ __                   $

     89 . Pension or retirement income                                                                                                     89 .      $_ _ _ __                   $
     8h. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ __                                                                           8h . +$                             +$
                                                                                                                                                  ,........::=::::;::::====,
 9. Add all other income. Add lines                         Ba + 8b + Be+ 8d + Be + Bf +89 + 8h.                                           9·     I $_______.0. _-----ii I $----0- 1
10.Calculate monthly income. Add line 7 + line 9.
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse .                                                             10.I $ ~,006 I+ I                     $     ~             I= 1$    b,oa o
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household , your dependents , your roommates , and other
    friends or relatives.
    Do not include any amounts already included in lines                                    2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -                                                                                                              11 .   +   $     @
                                                                                                                                                                                                          - -----
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                                        12.        1$   6,00c1~
                                                                                                                                                                                                         Combined
                                                                                                                                                                                                                          I
                                                                                                                                                                                                         monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     •     No .
     ~ Yes. Explain:                                                                                                                                                             1   s f ht   t:;,✓!,f'<      r
Offi cial Form 1061                                                                                 Schedule I: Your Income                                                                                   page 2
             Case 21-00286-JJG-7                            Doc 1       Filed 01/25/21              EOD 01/26/21 14:32:49                      Pg 31 of 48




                                                                                                               Check if this is:
   Debtor 2                                                                                                    D   An amended filing
   (Spouse , if filing)   First Name                 Middle Name              Last Name
                                                                                                               D   A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the~ \) v\-°h-fff\ District of     X-AA\0(\A.._                              expenses as of the following date:
   Case number                                                                                                     MM / DD / YYYY
    (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                        12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                          Describe Your Household

 1. Is this a joint case?

   lil No.     Go to line 2.
    0     Yes. Does Debtor 2 live in a separate household?

                  0       No
                  0       Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                      0     No                                          Dependent's relationship to         Dependent's   Does dependent live
    Do not list Debtor 1 and                     IJf Yes. Fill out this information for            Debtor 1 or Debtor 2                age           with you?
    Debtor 2.                                          each dependent ....... ........ .... ...... - - - - - - - - - - - -
    Do not state the dependents'
    names.
                                                                                             {) f1~    h:r:-t-~                                      0    No
                                                                                                                                                     kt Yes
                                                                                                                                        l\           0    No
                                                                                                                                                     Ii" Yes
                                                                                                                                                     0    No
                                                                                                                                                     0    Yes
                                                                                                                                                     0    No
                                                                                                                                                     0    Yes
                                                                                                                                                     0    No
                                                                                                                                                     0    Yes

 3. Do your expenses include                     ~ · No
    expenses of people other than
   _yourself ~n~ your depend_!_nts?              0     Yes


                   Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                    Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
     any rent for the ground or lot.                                                                                             4.      $   a       7
      If not included in line 4:
       4a.     Real estate taxes
       4b. Property, homeowner' s, or renter's insurance
       4c.     Home maintenance , repair, and upkeep expenses
                                                                                                                                 4a.
                                                                                                                                 4b.
                                                                                                                                 4c.
                                                                                                                                         $
                                                                                                                                         $
                                                                                                                                         $
                                                                                                                                              ~
                                                                                                                                               --
                                                                                                                                                     06
       4d. Homeowner's associati on or condominium dues                                                                          4d.     $    100
Offi ci al Form 106J                                                  Schedule J: Your Expenses                                                                page 1
            Case 21-00286-JJG-7                   Doc 1        Filed 01/25/21            EOD 01/26/21 14:32:49                Pg 32 of 48

 Debtor 1                                                                                    Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                                -
                                                                                                                         Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                               5.
                                                                                                                     $

  6. Utilities:
      6a.   Electricity, heat, natural gas                                                                    6a.    $     aso  00
                                                                                                                            ·zsoa
      6b.   Water, sewer, garbage collection                                                                  6b.    $
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                    6c.    $     46° 0            0 0
      6d.   Other. Specify:                                                                                   6d.    $         c-

  7. Food and housekeeping supplies                                                                           7.     $      -aoo
                                                                                                                             \QO
                                                                                                                                            o IS
                                                                                                                                            oO
  8. Childcare and children's education costs                                                                 8.     $
                                                                                                                                            00
  9. Clothing, laundry, and dry cleaning                                                                      9.     $        IO O
10. Personal care products and services                                                                       10.    $         s ooo
11 . Medical and dental expenses                                                                              11 .   $     :3 .S: O o O
12. Transportation. Include gas, maintenance , bus or train fare .
    Do not include car payments.                                                                              12.
                                                                                                                     $        Qoooo
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.    $          "---
                                                                                                                               1,..,--'
14.   Charitable contributions and religious donations                                                        14.    $

15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
                                                                                                                                        0
      15a. Life insurance                                                                                     15a.   $    IO 0 °
      15b. Health insurance                                                                                  15b.    $    beJo oD
      15c. Vehicle insurance                                                                                 15c.    $    1   a.s:oo
                                                                                                                            ~
      15d. Other insurance. Specify:                                                                          15d.   $

16.   Taxes. Do not include taxes deducted from y~ r pay or included in lines 4 or 20.
      Specify:    1it>)'i:1r"1'~...._ ~~~                                                                    16.     $     iho 00
17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                        17a.    $
                                                                                                                              ...__
                                                                                                             17b.    $        '-
      17b. Car payments for Veh icle 2

      17c. Other. Specify:                                                                                   17c.    $
                                                                                                                              .....,
      17d. Other. Specify:                                                                                   17d.    $
                                                                                                                              --..
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                          18.
                                                                                                                     $

19. Other payments you make to support others who do not live with you.

      Specify :                                                                                                19.   $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.                       ..-,,,,,,
      20a. Mortgages on other property

      20b. Real estate taxes
                                                                                                             20a.

                                                                                                             20b.
                                                                                                                     $

                                                                                                                     $
                                                                                                                               -  --,
      20c. Property, homeowner's, or renter's insurance

      20d. Maintenance, repair, and upkeep expenses

      20e. Homeowner's association or condominium dues
                                                                                                             20c.

                                                                                                             20d.

                                                                                                             20e.
                                                                                                                     $
                                                                                                                     $
                                                                                                                     $
                                                                                                                                    -
Official Form 106J                                           Schedule J: Your Expenses                                                             page 2
             Case 21-00286-JJG-7                   Doc 1       Filed 01/25/21             EOD 01/26/21 14:32:49               Pg 33 of 48

 Debtor 1                                                                                        Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __




21.    Other. Specify:                                                                                           21 .   +$


22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21 .                                                                            22a.    $    bto1°0
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                     22b .   $    -
       22c. Add line 22a and 22b. The result is your monthly expenses.                                          22c.    $    b~07 °0
23. Calculate your monthly net income.

      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                       23a.
                                                                                                                         $   ~,000° 0
      23b.   Copy your monthly expenses from line 22c above.                                                    23b.    -$   ~ [Q7 O<J
                                                                                                                              1
      23c.   Subtract your monthly expenses from your monthly income.
             The result is your monthly net income .                                                            23c.
                                                                                                                         $   - '?Dry "tJC

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example , do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ~No.
      0   Yes.     Explain here:




                                                                                    - - - - - - - ------ ------




                                                             Schedule J: Your Expenses                                                      page 3
Official Form 106J
            Case 21-00286-JJG-7                        Doc 1        Filed 01/25/21                EOD 01/26/21 14:32:49             Pg 34 of 48




   Debtor 2
   (Spouse, if filing) First Name                Middle Name                    Last Name


   United States Bankruptcy Court for th~()!   J< b,(,f i} District of
   Case number
   (If known)                                                                                                                          D   Check if this is an
                                                                                                                                           amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        04/19
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                   Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

       ~arried
        D Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?

       t!i!No
       0     Yes. List all of the places you lived in the last 3 years . Do not include where you live now.

                Debtor 1:                                                Dates Debtor 1     Debtor 2:                                       Dates Debtor 2
                                                                         lived there                                                        lived there


                                                                                            D   Same as Debtor 1                           D   Same as Debtor 1

                                                                     From                                                                      From
                 Number             Street                                                      Number Street
                                                                         To                                                                    To




                City                         State ZIP Code                                     City               State ZIP Code

                                                                                            0   Same as Debtor 1                           0   Same as Debtor 1


                                                                         From                                                                  From
                 Number             Street                                                      Number Street
                                                                         To                                                                    To




                 City                        State ZIP Code                                     City               State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona , California , Idaho , Louisiana , Nevada, New Mexico, Puerto Rico , Texas, Washington , and Wisconsin .)

       'gNo
        0    Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 •if!             Explain the Sources of Your Income
                                                                                                                                                    page 1
Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy
           Case 21-00286-JJG-7                   Doc 1        Filed 01/25/21               EOD 01/26/21 14:32:49                        Pg 35 of 48


Debtor 1                                                             r                             Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __




  4 . Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     D     No
     ~ e s . Fill in the details.

                                                      Debtor 1                                               Debtor 2

                                                      Sources of income            Gross income              Sources of income            Gross income
                                                      Check all that apply.        (before deductions and    Check all that apply.        (before ded uctions and
                                                                                   exclusions)                                            exclusions)

           From January 1 of current year until       D   Wages, comm issions,
                                                          bonuses , tips
                                                                                   $   d bOO                 D   Wages , commissions,
                                                                                                                 bonuses, tips            $---=--
                                                                                                                                              ~ --
           the date you filed for bankruptcy:
                                                     _J:it(operating a business                              D   Operating a business


           For last calendar year:                    D   Wages, commission s,                               D   Wages, commissions,
                                                          bonuses , tips                                         bonuses , tips           $_ _ _ _ _ __
           (January 1 to December 31 ,   d,Qd,t)
                                         yyyy
                                                      ~ Operating a business                                 D   Operating a business



           For the calendar year before that:         D   Wages, commissions,                                D   Wages, commissions,

           (January 1 to December     31 ,c\Q \~
                                         yyyy
                                                      D
                                                          bonuses , tips
                                                          Operating a bu siness
                                                                                   $   29,ooa                D
                                                                                                                 bonuses . ti ps
                                                                                                                 Operating a business
                                                                                                                                          $_ _ _ _ _ __




 5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable . Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits ; royalties; and
     gambling and lottery winnings . If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4 .

    ~o
    0 Yes . Fill in the details.
                                                      Debtor 1                                                Debtor 2

                                                      Sources of income            Gross income from          Sources of income           Gross income from
                                                      Describe below.              each source                Describe below.             each source
                                                                                   (before deductions and                                 (before deductions and
                                                                                   exclusions)                                            exclusions)



            From January 1 of current year until                                  $_ _ _ _ _ __ _           - - - - - - - - - - $_ _ _ _ _ _ __
            the date you filed for bankruptcy:                                    $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __

                                                                                  $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ __


                                                                                  $_ _ _ _ _ __                                          $_ _ _ _ _ _ _ _
            For last calendar year:
            (January 1 to December 31, _ _ _)                                     $._ _ _ _ _ __                                         $_ _ _ _ _ __
                                         yyyy
                                                                                  $._ _ _ _ _ __                                         $._ _ _ _ _ __



            For the calendar year before that:                                    $._ _ _ _ _ __                                         $_ _ _ _ _ _ __

            (January 1 to December 31 , _ __ )                                    $._ __ _ _ __                                          $_ _ _ _ _ _ _
                                         yyyy
                                                                                  $_ _ _ _ _ _ _ _                                       $_ __ _ _ _ __




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
           Case 21-00286-JJG-7                           Doc 1           Filed 01/25/21        EOD 01/26/21 14:32:49                      Pg 36 of 48


Debtor 1                                                                                               Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name       Middle Name               Last Name




               List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     0     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C . § 101 (8) as
               "incurred by an individual primarily for a personal , family , or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               0    No. Go to line 7.

               0    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

    ~ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ~ No. Go to line 7.

               0    Yes . List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and
                          alimony. Also , do not include payments to an attorney for this bankruptcy case.


                                                                           Dates of     Total amount paid          Amount you still owe     Was this payment for ...
                                                                           payment


                                                                                        $                      $                             0   Mortgage
                      Creditors Name
                                                                                                                                             0   Car

                      Number   Street                                                                                                        0   Credit card

                                                                                                                                             0   Loan repayment

                                                                                                                                             0   Suppliers or vendors

                      City                    State           ZIP Code
                                                                                                                                             0   Other




                                                                                        $                      $                             0   Mortgage
                      Creditors Name
                                                                                                                                             0   Car


                      Number   Street
                                                                                                                                             0   Credit card

                                                                                                                                             0   Loan repayment

                                                                                                                                             0   Suppliers or vendors


                                                              ZIP Code
                                                                                                                                             0   Other
                      City                    State




                                                                                        $                      $                             0   Mortgage
                      Creditors Name
                                                                                                                                             D   ear


                      Number   Street
                                                                                                                                             0   Credit card

                                                                                                                                             0   Loan repayment

                                                                                                                                             0   Suppliers or vendors

                                                                                                                                             0   Other
                      City                    State           ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
           Case 21-00286-JJG-7                            Doc 1       Filed 01/25/21          EOD 01/26/21 14:32:49                       Pg 37 of 48

Debtor 1                                                                                              Case number (;(known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
        Insiders include your relatives ; any general partners; relatives of any general partners; partnerships of which you are a general partner;
        corporations of which you are an officer, director, person in control , or owner of 20% or more of their voting securities; and any managing
        agent, including one for a business you operate as a sole proprietor. 11 U.S.C . § 101. Include payments for domestic support obl igations,
        such as child support and alimony.

     o(No
     D Yes. List all payments to an insider.
                                                                         Dates of      Total amount     Amount you still    Reason for this payment
                                                                         payment       paid             owe


                                                                                      $_ _ _ __        $_ _ _ __
             Insiders Name



             Number        Street




             City                                 State   ZIP Code


                                                                                      $_ _ _ __        $_ _ _ __
             Insiders Name


             Number        Street




             City                                 State   ZIP Code


 B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

    ~      No
     D     Yes. List all payments that benefited an insider.

                                                                        Dates of       Total amount     Amount you still    Reason for this payment
                                                                        payment        paid             owe
                                                                                                                            Include cred itor's name

                                                                                      $_ _ __ _        $_ _ _ _ __
             Insiders Name



             Number        Street




             City                                 State   ZIP Code



                                                                                      $______ $_ _ _ _ __
             Insiders Name



             Number        Street




             City                                 State   ZIP Code




Offi cial Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
           Case 21-00286-JJG-7                               Doc 1         Filed 01/25/21              EOD 01/26/21 14:32:49                       Pg 38 of 48

Debtor 1                                                                                                        Case number c;fknown,)_ - - - - - - - - - - - - - -
                First Name            Middle Name            Last Name




                Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases , small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     0     No
     D     Yes. Fill in the details.
                                                                    Nature of the case                    Court or agency                               Status of the case

                                                                                                        \~tt\~l'\e,l(, Sl\f\civ\ i           t;1
                                                                                                                                                       JZl: Pend ing
                                                                                                         Court Name
                                                                                                                                                        D   On appeal

                                                                                                         Number    Street                               D   Concluded

                                                                                                          ~q.f\V,1\t
                                                                                                         City
                                                                                                                                  \,U \.\
                                                                                                                              State
                                                                                                                                            t,~a.~
                                                                                                                                       ZIP Code




            Case title_ _ _ _ _ _ _ _ _ _ __                                                             Court Name
                                                                                                                                                        D   Pending

                                                                                                                                                        D   O n appeal

                                                                                                         Number    Street                               D   Concluded


            Case numbe r _ _ _ _ _ _ _ _ __
                                                                                                         City                 State    ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     ~ No.      Go to line 11 .
     D     Yes. Fill in the information below.

                                                                              Describe the property                                     Date          Value of the property



                                                                                                                                                      $_ _ _ _ __
                 Creditor's Name



                 Number      Street                                           Explain what happened

                                                                              D    Property was repossessed.
                                                                              D    Property was foreclosed .
                                                                              D    Property was garnished .
                 City                               State   ZI P Code         D    Property was attached , seized , or levied .

                                                                              Describe the property                                     Date           Value of the propertj



                                                                                                                                                       $,_ _ _ _ __

                 Creditor' s Name



                  Number     Street
                                                                              Explain what happened


                                                                               D   Property was repossessed .
                                                                               D   Property was foreclosed.

                                                    State   ZIP Code
                                                                               D   Property was garnished .
                  City
                                                                               D   Property was attached , seized , or levied .



                                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Officia l Form 107
           Case 21-00286-JJG-7                           Doc 1         Filed 01/25/21              EOD 01/26/21 14:32:49               Pg 39 of 48


Debtor 1                                                                                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name      Middle Name            Last Name




 11 . Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
      .(if No
      D    Yes. Fill in the details.

                                                                 Describe the action the creditor took                       Date action      Amount
                                                                                                                             was taken
           Creditor's Name


                                                                                                                                              $_ _ _ _ _ __
           Number     Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-_ _ _ _


 12. Within  1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?

      ~o
      D    Yes

l§fj              List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

  ~        No
      D    Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                          Dates you gave      Value
            per person                                                                                                       the gifts



                                                                                                                                                $_ _ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                $ _ _ _ _ __



           Number     Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600            Describe the gifts                                          Dates you gave     Value
           per person                                                                                                        the gifts


                                                                                                                                                $_ _ _ _ _ _
           Person to Whom You Gave the Gift

                                                                                                                                                $_ _ _ _ __



           Number     Street



           City                           State   ZIP Code


           Person 's relationsh ip to you _ _ _ _ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
           Case 21-00286-JJG-7                               Doc 1          Filed 01/25/21               EOD 01/26/21 14:32:49                       Pg 40 of 48


Debtor 1                                                                                                         Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Nam e               Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     ~No
     D     Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                     Describe what you contributed                                         Date you          Value
            that total more than $600                                                                                                     contributed



                                                                                                                                                            $_ _ _ _ __
           Charity's Name


                                                                                                                                                            $_ _ _ __



           Number      Street




           City           State        ZIP Code




•Mil               List Certain Losses

 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

    ~No
     D     Yes. Fill in the details.

            Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                         loss              lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims on line 33 of Schedule AIB: Property.


                                                                                                                                                            $_ _ _ _ _ _




                  List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

   ~o
     0     Yes. Fill in the details.

                                                                     Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                          transfer was
            Person Who Was Paid
                                                                                                                                          made


            Number       Street                                                                                                                             $_ _ _ _ __


                                                                                                                                                            $_ _ _ __

            City                         State    ZIP Code



            Email or website address


            Person Who Made the Payment, if Not You



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
           Case 21-00286-JJG-7                          Doc 1             Filed 01/25/21                EOD 01/26/21 14:32:49                 Pg 41 of 48

Debtor 1                                                                                                      Case number (if known,_)_ _ _ _ _ _ _ _ _ _ __     _ _ __
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                    transfer was made      payment


            Person Who Was Paid
                                                                                                                                                          $_ _ _ _ __

            Number       Street
                                                                                                                                                          $._ _ _ __



            City                        State    ZIP Code




            Email or website address


            Person Who Made the Payment, if Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

    J/ilNo
     D     Yes. Fill in the details.

                                                                    Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
             Person Who Was Paid

                                                                                                                                                          $_ _ _ _ __
            Number        Street


                                                                                                                                                          $_ _ _ _ __

            City                        State    ZIP Code

 1 s. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfe rs and transfers made as security (such as the granting of a security interest or mortgage on your property) .
     Do not include gifts and transfers that you have already listed on this statement.
    )i/No
     D     Yes. Fill in the details.

                                                                    Description and value of property        Describe any property or payments received      Date transfer
                                                                    transferred                              or debts paid in exchange                       was made

            Person Who Received Transfer


            Number       Street




            City                        State    ZIP Code


            Person 's relationshi p to you _ _ _ _ __



            Person Who Received Transfer


            Number       Street




            City                        State    ZIP Code

            Person 's relation s hi p to you _ _ _ _ __


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
           Case 21-00286-JJG-7                             Doc 1            Filed 01/25/21            EOD 01/26/21 14:32:49                       Pg 42 of 48

Debtor 1                                                                                                      Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name              Last Na me




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     •     No
     0     Yes. Fill in the details.

                                                                    Description and value of the property transferred                                         Date transfer
                                                                                                                                                              was made


           Name of trust




              List Certain Flnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
    brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
    Ja'No
     0     Yes. Fill in the details.

                                                                    Last 4 digits of account number     Type of account or          Date account was       Last balance before
                                                                                                        instrument                  closed, sold, moved,   closing or transfer
                                                                                                                                    or transferred


            Name of Financial Institution
                                                                    XXXX-_        __ _                  0   Checking                                       $_ _ _ __

            Number       Street
                                                                                                        0   Savings

                                                                                                        0   Money market

                                                                                                        0   Brokerage
            City                       State    ZIP Code                                                Oather_ _ __



                                                                    XXXX-_        __ _                  0   Checking                                       $_ _ _ _ _
            Name of Financial Institution
                                                                                                        0   Savings

            Number       Street                                                                         0   Money market

                                                                                                        0   Brokerage
                                                                                                        Oather_ _ __
            City                       State    ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
   .liJNo
     0     Yes. Fill in the details.
                                                                    Who else had access to it?                        Describe the contents                       Do you still
                                                                                                                                                                  have it?

                                                                                                                                                                  0   No

            Name of Financial Institution
                                                                                                                                                                  0   Yes
                                                                   Name


            Number       Street                                    Number    Street


                                                                   City        State     ZIP Code

            City                       State    ZIP Code



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
           Case 21-00286-JJG-7                              Doc 1            Filed 01/25/21                   EOD 01/26/21 14:32:49                  Pg 43 of 48

Debtor 1
                    First Name
                                                                                                                        Case number (if known,)_ - - - - - - - - - - - - - - -
                                   Middle Name               last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
   ~    No
     •     Yes. Fill in the details.
                                                                    Who else has or had access to it?                       Describe the contents                    Do you still
                                                                                                                                                                     have it?


                                                                                                                                                                     •   No
             Name of Storage Facility                               Name
                                                                                                                                                                     •   Yes

             Number       Street                                    Number     Street


                                                                    City State ZIP Code

             City                        State    ZIP Code



                      Identify Property You Hold or Control for Someone l!lse

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     'Jil" No
      •    Yes. Fill in the details.
                                                                   Where is the property?                                   Describe the property                Value



             Owner's Name                                                                                                                                        $_ _ __

                                                                  Number     Street
             Number       Street




                                                                  City                             State     ZIP Code
             City                        State    ZIP Code


                     Give Detalls About l!nvlronmental Information

 For the purpose of Part 10, the following definitions apply:
 • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.
 •    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


     ~No
      •Yes. Fill in the details.
                                                                   Governmental unit                             Environmental law, if you know it              Date of notice




           Name of site                                           Governmental unit


           Number       Street                                    Number     Street


                                                                  City                    State   ZIP Code



           City                         State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 10
           Case 21-00286-JJG-7                         Doc 1               Filed 01/25/21                    EOD 01/26/21 14:32:49                       Pg 44 of 48

Debtor 1                                                                                                               Case number (if known}_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name              last Name




  25. Have you notified any governmental unit of any release of hazardous material?

     i:a'No
     •     Yes. Fill in the details.
                                                                 Governmental unit                                Environmental law, if you know it                   Date of notice



            Name of site                                        Governmental unit


            Number       Street                                 Number      Street



                                                                City                   State     ZIP Code


            City                      State     ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders .

    .&-No
     •     Yes. Fill in the details.
                                                                                                                                                                       Status of the
                                                                   Court or agency                                     Nature of the case
                                                                                                                                                                       case

           Case title _ _ _ _ _ _ _ _ _ _ _ __

                                                                   Court Name                                                                                         •    Pending

                                                                                                                                                                      •    On appeal

                                                                   Number     Street                                                                                  •    Concluded


           Case number
                                                                   City                        State   ZIP Code



                    Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           •   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
         :Q:A member of a limited liability company (LLC) or limited liability partnership (LLP)
           •   A partner in a partnership
           •   An officer, director, or managing executive of a corporation
           •   An owner of at least 5% of the voting or equity securities of a corporation

     •     No. None of the above applies. Go to Part 12.
     ~ Yes. Check all that a,ep~ above and fill in the details below for each business.

         l~u~nest~!' G '()\             t O,N-; s NI          r te:ribe th~ nature of the business-
                                                                                                                                     Employer Identification number
                                                                                                                                     Do not include Social Security number or ITIN.

            ~,, Si ,a (' 0                                             Lo_\.-J   \)'\(\~-e:~~ c.mp\o~~s                              EIN:   1~-.aL~G__ a.iJ
            Number       Streeton<        t:MO . J                     -~
                                                                   Name of accountant or bookkeeper                                  Dates business existed




            City                      State     ZIP Code
                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                     EIN:
            Number       Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed



                                                                                                                                     From               To
            City                      State     ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 11
           Case 21-00286-JJG-7                          Doc 1             Filed 01/25/21               EOD 01/26/21 14:32:49                  Pg 45 of 48

Debtor 1                                                                                                       Case number Wknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name              Last Name




                                                                    Describe the nature of the business                    Employer Identification number
                                                                                                                           Do not include Social Security number or ITIN.
              Business Name

                                                                                                                           EIN :
             Number       Street
                                                                    Name of accountant or bookkeeper                      Dates business existed



                                                                                                                          From                To
             City                       State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

    ~No
     D     Yes. Fill in the details below.

                                                                    Date issued




             Name                                                   MM/DD/YYYY



             Number       Street




             City                      State     ZIP Code




                    Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571 .



                                                                                  JC
             Signature of Debtor 1                                                     Signature of Debtor 2


             Date ~ \                                                                  Date _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

     )!'.l    No
      D       Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
     fSNo
      D Yes. Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach the Bankruptcy Petition Preparers Notice,
                                                                             Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 12
                 Case 21-00286-JJG-7                             Doc 1          Filed 01/25/21              EOD 01/26/21 14:32:49                           Pg 46 of 48




Debtor 2
(Spouse, if filing) First Name                     Middle Name                   Last Name


United States Bankruptcy Court for the•       Q   J~~N\          District of   toJ \°'   'I"\~
Case number                                                                                                                                                           D Check if this is an
(If known)                                                                                                                                                                  amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                                      12I1s

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  •   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

      1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.

           Identify the creditor and the property that is collateral                             What do you intend to do with the property that              Did you claim the property
                                                                                                 secures a debt?                                              as exempt on Schedule C?

          Creditor's
          name:
                                 f \) (\) n\ Cf eA nun\0n                         !(\ 6 r i \ ~surrender the property.
                                                                                             D Retain the property and redeem it.
                                                                                                                                                                  0No

                                                                                                                                                              Ji-Yes
         ~r~~~~tn of             No'f1\ c..   o~~ eA                                         •     Retain the property and enter into a
         securing debt:          'f.U\t;(\..G\A     b ~ {h (._                                     Reaffirmation Agreement.          '(                       .
                                              ,q      ~                                      •     :tain the property and [explain):        Le:{ p me-i ~, ne
              -t'(\(\' \ f ,(,,"f ·, t fl I                                                        _..~~°'-~~>rlc\t-~~......:\\. . .f._
                                                                                                                                     . S. . . ._ _ _ _ __

         Creditor's
         name:
                                                                                             D     Surrender the property.                                    •       No
                                                                                             D     Retain the property and redeem it.                         •       Yes
         Description of
         property
                                                                                             D     Retain the property and enter into a
                                                                                                   Reaffirmation Agreement.
         securing debt:
                                                                                             D     Retain the property and [explain): _ _ __



         Creditor's                                                                          D Surrender the property.                                            •   No
         name:
                                                                                             D Retain the property and redeem it.                                 •   Yes
         Description of                                                                      D Retain the property and enter into a
         property
                                                                                                   Reaffirmation Agreement.
         securing debt:
                                                                                             D     Retain the property and [explain] : _ _ _ __



          Creditor's                                                                         D Surrender the property.                                            •   No
          name:
                                                                                             D Retain the property and redeem it.                                 •   Yes
          Description of                                                                     D Retain the property and enter into a
          property
                                                                                                   Reaffirmation Agreement.
          securing debt:
                                                                                                 D Retain   the property and [explain] : _ _ __



  Official Form 108                                  Statement of Intention for Individuals Filing Under Chapter 7                                                          page 1
             Case 21-00286-JJG-7                         Doc 1       Filed 01/25/21                       EOD 01/26/21 14:32:49                      Pg 47 of 48
  Debtor 1
                    First Name          Middle Name
                                                                                                                      Case number (If known )_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                         Last Name




                    List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                                                     Will the lease be assumed?
       Lessor's name :
                                                                                                                                          •     No

       Description of leased                                                                                                               D Yes
       property:


       Lessor's name:
                                                                                                                                          •     No

       Description of leased                                                                                                              •    Yes
       property:



       Lessor's name:
                                                                                                                                          •    No
       Description of leased
       property:
                                                                                                                                          •    Yes




       Lessor's name:
                                                                                                                                          •    No
                                                                                                                                          0Yes
       Description of leased
       property:



       Lessor's name:
                                                                                                                                          0    No


       Description of leased
                                                                                                                                          •    Yes

       property:


       Lessor's name:
                                                                                                                                          •    No

       Description of leased
                                                                                                                                          •    Yes

       property:



       Lessor's name:
                                                                                                                                          •    No

       Description of leased
                                                                                                                                          •    Yes

       property:




 fifi               Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.



   x 4/2.f),tLA                                                      X
      Signature of Debtor        1                                       Signature of Debtor 2

      DateO l
             MM /
                    aJ
                     DD    /
                                 ~()J1
                                 YYYY
                                                                         Date
                                                                                                    / ....,-,
                                                                                ~M_M_/----,D'""D,....,..  yyccyy
                                                                                                              -=---




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                          page 2
            Case 21-00286-JJG-7
B 20 I B (Form 20 IB) ( 12/09)
                                              Doc 1      Filed 01/25/21         EOD 01/26/21 14:32:49               Pg 48 of 48


                                     UNITED STATES BANKRUPTCY COURT


In re _fc__"'f_Dt(\_
                  ; _,      s_((_O
                                 _T\~-~~-N~:W:....---                                Case No.    -------
                                  Debtor
                                                                                     Chapter-~- - - - - -


                                 CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                     UNDER§ 342(b) OF THE BANKRUPTCY CODE


                                      Certification of [Non-Attorney] Bankruptcy Petition Preparer
         I, the [non-attorney] bankruptcy petition preparer signing the debtor' s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.


Printed name and title, if any, of Bankruptcy Petition Preparer                     Social Security number (If the bankruptcy petition
Address:                                                                            preparer is not an individual, state the Social Security
                                                                                    number of the officer, principal, responsible person, or
                                                                                    partner of the bankruptcy petition preparer.) (Required
x _________________                                                                 by 11 U.S.C. § 110.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.



                                                         Certification of the Debtor
          I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by§ 342(b) of the Bankruptcy
Code.

  f<°'l\~5 Qo"?\\~
Printed Name(s) ofDebtor(s)
                                     N,(Xl'
Case No. (if known) _ _ _ _ _ _ _ _ __                                     X- - - - - - - - - - - - - - - - - - -
                                                                           Signature of Joint Debtor (if any) Date




Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under§ 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form B 1. Exhibit B on page 2 of Form B 1 contains a certification by the
debtor's attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form Bl also include this certification.
